          Case 1:19-mc-00145-TSC Document 68 Filed 01/02/20 Page 1 of 2



                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA
__________________________________________
                                                )
In the Matter of the Federal Bureau of Prisons’ )
Execution Protocol Cases,                       )
                                                )
LEAD CASE: Roane, et al. v. Barr, et al.,       ) Case No. 19-mc-145-TSC
                                                )
THIS DOCUMENT RELATES TO:                       )
                                                )
Lee v. Barr, et al., Case No. 19-cv-2559        )
__________________________________________)

                         NOTICE OF WITHDRAWAL OF COUNSEL

        Please take notice that the undersigned, Elizabeth Hagerty, hereby withdraws her

appearance as co-counsel for Plaintiff Daniel Lewis Lee in the case of Lee v. Barr, et al., Case

No. 19-cv-2559. No substitution of counsel is necessary, as David Victorson, Pieter Van Tol

(pro hac vice), and John Beck (pro hac vice) of Hogan Lovells will continue to represent

Plaintiff Lee in this matter.

Dated: January 2, 2020                             Respectfully submitted,

                                                   /s/ Elizabeth Hagerty
                                                   Elizabeth Hagerty (DC Bar No. 1022774)
                                                   HOGAN LOVELLS US LLP
                                                   555 Thirteenth Street NW
                                                   Washington, DC 20004
                                                   Tel. (202) 637-3231
                                                   Fax (202) 637-5910
                                                   elizabeth.hagerty@hoganlovells.com

                                                   Counsel for Plaintiff Daniel Lewis Lee
        Case 1:19-mc-00145-TSC Document 68 Filed 01/02/20 Page 2 of 2



                                CERTIFICATE OF SERVICE

       I hereby certify that on January 2, 2020, I electronically filed the foregoing with the Clerk

of the Court for the United States District Court for the District of Columbia by using the

CM/ECF system.      Counsel in the case are registered CM/ECF users, and service will be

accomplished by the CM/ECF system.


                                                     /s/ Elizabeth Hagerty
                                                     Elizabeth Hagerty (DC Bar No. 1022774)
                                                     HOGAN LOVELLS US LLP
                                                     555 Thirteenth Street NW
                                                     Washington, DC 20004
                                                     Tel. (202) 637-3231
                                                     Fax (202) 637-5910
                                                     elizabeth.hagerty@hoganlovells.com
